Title: General Orders, 29 February 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown tuesday February 29th 1780.
            Parole Lincoln—  C. Signs Law. Logic.
          
          Regimental returns of cloathing actually wanting to be made as soon as possible to the Adjutant General.
          The State Cloathiers or their Assistants are also to make exact returns to the Cloathier General of all cloathing in their hands.
          By a division General Court Martial held in the Pennsylvania line the 25th instant by order of Colonel Johnston Commandant—Colonel Stewart President—Captain John McClellan of

the 1st Pennsylvania regiment was tried for, “Neglect of duty while commanding the Morristown Picket” and acquitted.
          The Commander in Chief approves the sentence & orders Captn McClellan to be discharged from arrest.
        